UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7873



AMJAD ABBAS,

                                              Plaintiff - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-01-250-2)


Submitted:     January 31, 2002          Decided:    February 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amjad Abbas, Appellant Pro Se. Kent Pendleton Porter, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Amjad Abbas appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Abbas v. INS, No. CA-01-250-2 (E.D. Va. Oct. 12, 2001).     We also

deny Abbas’ motions for bail, summary judgment, an injunction, and

declaratory relief.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                2